May 13, 2011 Julie Rizzo, Esq. Attorney-Advisor, Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: CCRE Commercial Mortgage Securities, L.P., Registration Statement on Form S-3, Filed March 16, 2011, File No.: 333-172863 Dear Ms. Rizzo: We are counsel to CCRE Commercial Mortgage Securities, L.P. (the “Registrant”) under the above-captioned registration statement (the “Registration Statement”).We have reviewed your letter dated April 12, 2012 (the “Comment Letter”) transmitting comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) and have discussed the comments contained in the Comment Letter with various representatives of the Registrant.Capitalized terms used herein without definition have the meanings given them in the form of base prospectus (the “Base Prospectus”) or the form of prospectus supplement (the “Prospectus Supplement”) contained in Pre-Effective Amendment No. 1 to the Registration Statement (“Amendment No. 1”) submitted herewith.Enclosed herewith are four courtesy copies of Amendment No. 1, two of which have been marked to show changes implemented in response to the requests of the Staff in the Comment Letter. For your convenience, the Staff’s comments are repeated in italics below, followed by the Registrant’s responses.References to page numbers in Amendment No. 1 are to the marked version. General 1. Please confirm that the depositor or any issuing entity previously established, directly or indirectly, by the depositor or any affiliate of the depositor has been current and timely with Exchange Act reporting during the last twelve months with respect to asset-backed securities involving the same asset class. Please refer to General Instruction I.A.4. of Form S-3. Also, please provide us with the CIK codes for any Julie Rizzo, Esq.
